Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markl ‘633 in view of Kakeno ‘970.
	Regarding claim 1, Markl shows: A hybrid axle assembly (not positively claimed) comprising: a housing assembly (24a, 24e); a differential assembly (48) received in the housing assembly, the differential assembly being rotatable about a differential axis (26) and having a differential input (50) and a pair of differential outputs (78); 
	Regarding claim 1, Kakeno shows: A hybrid axle assembly comprising: a housing assembly (12); 
	It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify Markl as shown by Kakano such that the motor of Markl was an inside out motor because it would have been a mere design choice with no unexpected results or require undue experimentation. 
	Regarding claim 2: Markl shows: The hybrid axle assembly of Claim 1, wherein the differential input is a differential case (50).
	Regarding claim 3, Markl shows: The hybrid axle assembly of Claim 2, wherein the differential assembly further comprises a differential gearset (78, 82) received in the differential case, and wherein the differential outputs comprise side gears in the differential gearset (78).
	Regarding claim 4, Markl shows: The hybrid axle assembly of Claim 1, further comprising a transmission (64) having a transmission input member (20), which is coupled to the rotor (18) for rotation therewith, and a transmission output (70, 50; col 3, lines 65+).
	Regarding claim 6, Kakeno shows: The hybrid axle assembly of Claim 4, wherein in the transmission  is a planetary transmission (14, 16, 21) having a first sun gear (14), which is non-rotatably coupled to the housing assembly (12), a second sun gear (16), which is rotatable about the 
	It would have been further obvious to those of ordinary skill in this art at the time the application was effectively filed to modify Markl to replace the existing planetary reduction gearing for the one shown in Kakeno because Markl actually suggests such a change in col. 5, lines 11-14.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markl in view of Kakeno as applied to claim 4 above, and further in view of Shimizu et al. ‘490.
Regarding claim 5, Shimizu shows: The hybrid axle assembly of Claim 4, further comprising a clutch (6) for selectively coupling the transmission output (3A2) to the 
It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify Markl such that a clutch was added between the output of the planetary gearing and the input of the differential since doing so would be a mere design choice without requiring undue experimentation nor having unexpected results.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markl in view of Kakeno as applied to claim 1 above, and further in view of Shimizu et al. ‘490.
Regarding claim 11, Shimizu shows: The hybrid axle assembly of Claim 1, further comprising an input pinion (3B3) and a ring gear (4B), the input pinion being received in the housing assembly (9) and being rotatable about a pinion axis (not labeled) that is transverse to the differential axis (axis of axles 10L and 10R), the ring gear being coupled to the differential input (4A) for common rotation and being meshingly engaged by the input pinion.
. 
Allowable Subject Matter
Claims 7-10, and 12-15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, the prior art does not show or suggest: The hybrid axle assembly of Claim 6, further comprising a clutch having a clutch input, which is coupled for rotation with the second sun gear, and a clutch output that is coupled to the differential case for rotation therewith. (It is not obvious to modify a secondary reference.)
	Claims 8-10 are dependent on claim 7 and therefore not rejected. 
	Regarding claim 12, the prior art does not show or suggest: The hybrid axle assembly of Claim 11, wherein a ring gear bearing is received directly between the ring gear and the housing assembly. (No ring gear bearing is shown in Shimizu, therefore it is improper to modify a secondary reference.)
	Claims 13-15 depend on claim 12 and therefore not rejected. 


Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 18 November 2020 have been considered by the examiner. 
	The PCT search report filed 18 November 2020 has been considered by the examiner. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Dirk Wright/
Primary Examiner
Art Unit 3659



Monday, August 30, 2021